PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/911,590
Filing Date: 03/05/2018
Appellant(s): Frances Mary Johnson



__________________
Douglas Elliott
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/14/2020 from which the appeal is taken is being maintained by the Examiner.

(2) Response to Argument

Appellant argues that claims 21-40 are eligible under 35 U.S.C. 101. 

Appellant argues that the Examiner failed to establish a prima facie case that the claims are ineligible because evidentiary support is required for a finding that “displaying the one or more adjustments…to a visual display at a location of an administrator” and “benchmarking” data (i.e., comparing a metric with aggregated data to provide an evaluation data assessment in Specification par. [0041]) are well-understood, routine, and conventional. Appellant’s Brief pages 13-17. MPEP 2106.07(a)(III) states that evidence of a limitation being well-understood, routine, and conventional can be provided by “citation to one or more of the court decisions discussed in MPEP § 2106.05(d), subsection II. MPEP 2106.05(d) states that the determination of whether an element is well-understood, routine, and conventional activity “overlaps with other Step 2B considerations, particularly the improvement consideration (see MPEP § 2106.05(a)), the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)) and the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)).
In the Final Rejection dated 09/14/2020, the Examiner stated that the claimed invention recites a method of organizing activity and analyzed the above “displaying” and “benchmarking” limitations under Step 2B, stating “the additional limitations, other than the abstract idea per se, amount to no more than limitations which: amount to elements that have been recognized as well-understood, displaying the one or more adjustments...to a visual display at a location of an administrator in claim 21 amounts to invoking computers as a tool to perform the abstract idea, see applicant's specification par. [0070] for generic computing equipment used in the methods, see MPEP 2106.05(f); such as benchmarking which amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)) or electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(Il)(iii)).” Final Rejection, 09/14/2020 page 6.
	For the displaying step, the Examiner used and cited the analysis in MPEP 2106.05(f). The Examiner determined that displaying the results of the abstract idea (i.e., role adjustments) at a visual display was simply performing the method of organizing human activity with a computer. This is further supported by a citation to par. [0070] of the Specification which describes off-the-shelf devices for displaying the role adjustments such as IPADs, IPHONEs, laptops, desktops, or mobile phones. The Examiner characterized the benchmarking step as simply selecting a particular data source, which is simply another way of performing the abstract idea with a computer. The Examiner also characterized benchmarking as electronic recordkeeping which is used as an example in MPEP 2106.05(d)(II)(iii) of a well-understood, routine, and conventional activity.
	
Appellant argues that claim 22 includes limitations that are not well-understood, routine, or conventional, specifically, “’communicating the navigator role adjustment proposal data to a visual display at a location of an administrator, the cancer care navigator, or both, wherein the role of the cancer care navigator is subsequently adjusted in delivering one or more navigation steps based on some portion of the communicated navigator role adjustment proposal data’ that is ‘based on the patient or navigator evaluation differences, or the timeliness factor, or all three,’ wherein the timeliness factor ‘represents a difference between [a] timeliness value and [a] benchmark timeliness Appellant’s Brief page 17. As described above with respect to claim 21, this limitation is merely performing the method of organizing human activity with a computer. There is no indication that the display is anything other than an off-the-shelf computing device with a display that displays the results of the data processing in the abstract idea.

Appellant argues that claims 23-29 include limitations that are not well-understood, routine, or conventional, specifically, “specific types of data gathered in relation to care of patients. Such data include patient data, navigator data, benchmark data, and timelessness [sic] value, benchmark timeliness [values, patient evaluation differences, navigator evaluation differences, and adjustment proposal data. The data are further described in specific detail in paragraphs [0057]-[0062] and [0093] of the originally submitted specification.” Appellant’s Brief page 18. Gathering patient data, navigator data, benchmark data, and timeliness data is all part of the method of organizing human activity or simply selecting a particular data source. In either case, evidence beyond what is provided in the Final Rejection dated 09/14/2020 is not required.

Appellant argues that claim 30 includes limitations that are not well-understood, routine, or conventional, specifically, “’communicating the navigator role adjustment proposal data to a visual display at a location of an administrator, the cancer care navigator, or both, wherein the role of the cancer care navigator is subsequently adjusted in delivering one or more navigation steps based on some portion of the communicated navigator role adjustment proposal data’ that is ‘based on the patient or navigator evaluation differences, or the timeliness factor, or all three,” wherein the Appellant’s Brief page 18. As described above with respect to claims 21-29, this limitation is merely performing the method of organizing human activity with a computer. There is no indication that the display is anything other than an off-the-shelf computing device with a display that displays the results of the data processing in the abstract idea.

Appellant argues that claims 31-35 include limitations that are not well-understood, routine, or conventional, specifically, “specific types of data gathered in relation to the care of patients. Such data include patient data, navigator data, benchmark data, and timelessness [sic] value, benchmark timeliness values, patient evaluation differences, navigator evaluation differences, and adjustment proposal data. The data are further described in specific detail in paragraphs [0057]-[0062] and [0093] of the originally submitted specification.” Appellant’s Brief page 19. Gathering patient data, navigator data, benchmark data, timeliness data, benchmark timeliness values, patient evaluation difference, navigator evaluation difference, and adjustment proposal data is all part of the method of organizing human activity or simply selecting a particular data source. In either case, evidence beyond what is provided in the Final Rejection dated 09/14/2020 is not required.

Appellant argues that claim 36 includes limitations that are not well-understood, routine, or conventional, specifically, “’communicating the navigator role adjustment proposal data to a visual display at a location of an administrator, the cancer care navigator, or both, wherein the role of the cancer care navigator is subsequently adjusted in delivering one or more navigation steps based on some portion of the communicated navigator role adjustment proposal data’ that is ‘based on the patient or navigator evaluation differences, or the timeliness factor, or all three,’ wherein the timeliness factor ‘represents a difference between [a] timeliness value and [a] benchmark timeliness Appellant’s Brief page 19. As described above with respect to claims 21-29, this limitation is merely performing the method of organizing human activity with a computer. There is no indication that the display is anything other than an off-the-shelf computing device with a display that displays the results of the data processing in the abstract idea. Nor is there any indication that adjusting a role of a cancer care navigator is anything beyond a method of organizing human activity.

Appellant argues that claims 37-40 include limitations that are not well-understood, routine, or conventional, specifically, “specific types of data gathered in relation to the care of patients. Such data include patient data, navigator data, benchmark data, and timelessness [sic] value, benchmark timeliness values, patient evaluation differences, navigator evaluation differences, and adjustment proposal data. The data are further described in specific detail in paragraphs [0057]- [0062] and [0093] of the originally submitted specification.” Appellant’s Brief page 18. Gathering patient data, navigator data, benchmark data, timeliness data, benchmark timeliness values, patient evaluation difference, navigator evaluation difference, and adjustment proposal data is all part of the method of organizing human activity or simply selecting a particular data source. In either case, evidence beyond what is provided in the Final Rejection dated 09/14/2020 is not required.

	In summary, the Final Rejection dated 09/14/2020 is sufficient to make a prima facie showing of ineligibility for claims 21-40 because no claim limitation adds significantly more than the abstract idea. The displaying step amounts to simply performing the abstract idea with a generic computer and display, and the benchmarking limitation is merely the selection of a particular data source or prima facie showing.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626                                                                                                                                                                                                        
                                                                                                                                                                                                   Conferees:

/Jonathan Ng/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626